Citation Nr: 1129669	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-18 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran & C.R.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from December 1953 to October 1955.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In April 2011, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

The issue of entitlement to service connection for hyperhirresis has been raised by the record, as evidenced in a June 2011 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's bilateral pes planus is causally or etiologically related to service.


CONCLUSION OF LAW

Service connection for bilateral pes planus is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Bilateral Pes Planus

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking entitlement to service connection for pes planus.  He asserts he did not enter service with the condition, and was treated and diagnosed with the disorder upon discharge from service.  In determining whether the Veteran's bilateral pes planus is related to service, the Board will first address whether the presumption of soundness attaches in this instance and, if so, whether it has been rebutted by clear and unmistakable evidence.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled into service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability of which the Veteran later complains.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection. 

Service treatment records were reviewed.  The Veteran's entrance examination from March 1953 did not note any abnormalities of the feet.

In April 2011, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with mild bilateral pes planus, on weight bearing only.  The examiner stated that the Veteran's bilateral pes planus was mildly visible on weight bearing only, in spite of a 110-pound weight gain since discharge from service.  The examiner stated that the Veteran's weight was 132 pounds at enlistment, which is probably why his flat feet were not noticeable at the time, yet when he was discharged from service, his weight was 148 pounds, making his flat feet more apparent on the discharge examination.

As such, based on the totality of the evidence, the Board finds that the evidence does not rebut the presumption of soundness.  While the Board notes that the situation presented by the April 2011 VA examiner is possible, a possible explanation is not clear and unmistakable evidence that the Veteran's disability pre-existed his entry into service.  Not having found clear and unmistakable evidence of a pre-existing disability, the claim becomes one of direct service connection.

Service records were reviewed.  As stated previously, the Veteran's entrance examination from March 1953 did not note any feet abnormalities.  In December 1954, the Veteran complained of flat feet and was diagnosed with hyperhirresis and callosities, pedes plantis.  He again suffered with callositas, both feet, in September 1955.  The Veteran's discharge examination from October 1955 noted that the Veteran had flatfoot.

The Veteran was afforded a VA examination in April 2011.  He reported that while in the military he was evaluated for feet problems including pain, although he never had an injury or surgery.  The Veteran stated that when he was discharged from the military he was told he had bilateral pes planus.  He reported pain, swelling, and stiffness in his feet while standing, walking and at rest and weakness while standing.  The Veteran was diagnosed with mild, bilateral pes planus, on weight bearing only.  The examiner opined that the Veteran's bilateral pes planus is less likely as not caused by or a result of the Veteran's time in service.  The examiner noted that there was no evidence of aggravation of his feet.

The Board has considered the Veteran's arguments in support of his assertions that he suffers from flat feet, and that this condition is related to his service.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

The Board finds that service connection for bilateral pes planus is warranted.  In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's pes planus is etiologically related to his military service.  Importantly, the Veteran's entrance examination did not note any feet abnormalities and the Veteran complained of and was treated for feet problems during service.  The Veteran was also diagnosed with flat feet during his discharge examination.  Finally, the Veteran currently has a diagnosis of bilateral pes planus.  Although the April 2011 VA examiner opined that the Veteran's bilateral pes planus was not related to service, the Board finds the service treatment records and the Veteran's statements regarding the onset and continuity of symptomatology to be at least as persuasive as the VA examiner's opinion.  Therefore, upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for bilateral pes planus.


ORDER

Service connection for bilateral pes planus is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


